         Case 1:19-cv-03539-PKC Document 47 Filed 10/22/19 Page 1 of 1

               34-18 Northern Blvd – Suite 2-25
               Long Island City, NY 11101

               OFFICE: (718) 674 - 1245
               FAX: (516) 453 - 0490




October 22, 2019

The Honorable P. Kevin Castel
U.S. District Court, Southern District of New York
500 Pearl Street, Courtroom 11D
New York, NY 10007

               Re:          Bah, Ousmane v. Apple Inc., et al.
               Docket #:    1:19-cv-03539-PKC
               Request for Oral Argument on Defendants’ Motions to Dismiss

Dear Judge Castel:

       My firm represents Plaintiff, Ousmane Bah, in the above-referenced matter.

        Defendants, Apple Inc. and Security Industry Specialists, Inc. (“Defendants”) filed their
Motions to Dismiss Plaintiff’s First Amended Complaint on July 31, 2019. We filed our
Opposition to Defendants’ Motions to Dismiss on September 11, 2019, and Defendants filed
their Replies to our Opposition on September 27, 2019.

       Accordingly, pursuant to Your Honor’s Individual Practices (3)(F), we respectfully
request that the Court schedule oral argument on Defendants’ Motions to Dismiss.

       We are appreciative of Your Honor’s time on this matter.


                                                     Sincerely,

                                                     _______________
                                                     Subhan Tariq, Esq.
                                                     Counsel for Plaintiff


Cc:    Counsel of record (via CM/ECF)
